OPINION AND ORDER
Pending before the Court is Paul Red Eagle’s Petition to Review the Tribal Trial Court’s Order of May 14, 2013, dismissing the proceeding filed under the Comprehensive Code of Justice, (“CCOJ”), Title IX, and ordering the children to be returned to their mother. We deny review in accordance with the following.
The Tribal Trial Court held two hearings, on April 3, 2013 and May 14, 2013. Appellant was present at and participated in the second hearing. During the second hearing, the Fort Peck Tribes asked the Court to dismiss the proceeding and return the children to their mother.
CCOJ Title II, Section 202, states in relevant part: “The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence.”
Appellant does not draw our attention to any potential errors of law. We find the Tribal Court decision to be supported by substantial evidence and thus we decline to grant review. Therefore,
*368IT IS HERBY ORDERED,
The Petition for Review is denied.